July 26, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals
    CATHY L. SCARVER, AS TRUSTEE OF THE BANKRUPTCY ESTATE OF
    MORTGAGE FUNDING NETWORK, INC., A DEBTOR IN BANKRUPTCY,
                             Appellant

NO. 14-10-00898-CV                       V.

   WALLER COUNTY AND WALLER COUNTY DISTRICT CLERK, PATRICIA
                    SPADACHENE, Appellees
                     ____________________

      This cause, an appeal from the judgment in favor of appellees, Waller County and
Waller County District Clerk, Patricia Spadachene, signed August 12, 2010, was heard on
the transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Cathy L. Scarver, as trustee of the bankruptcy estate of
Mortgage Funding Network, Inc., a debtor in bankruptcy, to pay all costs incurred in this
appeal. We further order this decision certified below for observance.